DETAILED ACTION
Examiner’s Amendments
0. An Examiner's Amendments was proposed to Mr. Nathan J. Mutter (Registration: 70107) during an interview conducted on August 4, 2022, amended and authorized by Mr. Mutter and, agreed upon by the Examiner on August 10, 2022. 
The Amendment was proposed in responding to a further search on which references published to Kapoor and Busch found providing supplemental teaching to the application. The references are appended to the instant PTO-892 Notice of References Cited as attached.
An interview summary is attached and the finalized Examiner's Amendment to the record appears below.
0.1. Please make amendments to the claims accordingly as listed in the set of claims 1-20 as below:
 1.	(Currently Amended) A method for relating users and data records, comprising:
receiving a plurality of data record access indications corresponding to a plurality of data records accessed by a plurality of users;
generating, based at least in part on the plurality of data record access indications, a plurality of user sessions for the plurality of users, 
wherein each user session corresponds to a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user, 
wherein generating a first user session of the plurality of user sessions comprises:
generating a first array comprising record identifiers associated with data records accessed by a first user and periodically inserting a user identifier for the first user into the first array according to a window size;
generating, in a vector space, a plurality of vectors from the plurality of user sessions using an embedding operation, 
wherein each vector of the plurality of vectors corresponds to a respective user of the plurality of users;
determining, based at least in part on a distance between vectors of the plurality of vectors corresponding to the respective users of the plurality of users and the plurality of data record access indications, at least one group of users of the plurality of users; and
transmitting, to a user that is classified in the at least one group, an indication of at least one data record, wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors.
2.	(Original) The method of claim 1, wherein the vector space comprises a first vector space and the plurality of vectors comprises a first plurality of vectors, the method further comprising:
generating, based at least in part on the plurality of data record access indications, a plurality of data record sessions for the plurality of data records, wherein each data record session corresponds to a respective data record of the plurality of data records and comprises a user identifier associated with each user accessing the respective data record;
generating, in a second vector space, a second plurality of vectors from the plurality of data record sessions using an additional embedding operation, wherein each vector of the second plurality of vectors corresponds to a respective data record of the plurality of data records; and
determining additional relationships between the plurality of data records based at least in part on the second plurality of vectors.
3.	(Original) The method of claim 1, wherein:
generating the plurality of user sessions for the plurality of users comprises:
generating a plurality of sessions for the plurality of users and the plurality of data records, wherein each session of the plurality of sessions corresponds to either a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user or a respective data record of the plurality of data records and comprises a user identifier associated with each user accessing the respective data record; and
generating, in the vector space, the plurality of vectors from the plurality of user sessions comprises:
generating, in the vector space, a plurality of total vectors for the plurality of sessions using the embedding operation, wherein each vector of the plurality of total vectors corresponds to a respective plurality of users and data records.
4.	(Currently Amended) The method of claim 3, wherein generating the plurality of sessions further comprises:

generating a second session of the plurality of sessions corresponding to a first data record by generating a second array comprising each user identifier associated with each user accessing the first data record and periodically inserting a data record identifier of the first data record into the second array according to the window size.
5.	(Previously Presented) The method of claim 4, further comprising:
dynamically determining the window size based at least in part on the vector space, relationships between the plurality of users, or a combination thereof.
6.	(Previously Presented) The method of claim 3, wherein transmitting the indication of the at least one data record further comprises:
transmitting, for display in a user interface of a user device operated by a user of the plurality of users, an indication of a set of data records for quick access by the user based at least in part on a set of vectors corresponding to a set of data records nearest to a vector corresponding to the user in the vector space.
7.	(Previously Presented) The method of claim 1, wherein determining the at least one group of users comprises:
determining one or more groups of users from the plurality of users based at least in part on the plurality of vectors; and
storing, in a database, an indication of the one or more groups of users.
8.	(Original) The method of claim 7, wherein determining the one or more groups of users comprises:
grouping vectors of the plurality of vectors based at least in part on a threshold distance between vectors in a group, a threshold number of users in the group, a threshold number of groups, or a combination thereof, wherein the one or more groups of users are determined based at least in part on the grouping.
9.	(Original) The method of claim 7, further comprising:
storing, in a local memory cache of a user device operated by a first user of the plurality of users, a set of most recently used data records for the first user, wherein a group of users of the one or more groups of users comprises the first user;
identifying a data record accessed by a second user of the group of users; and
updating the set of most recently used data records for the first user stored in the local memory cache of the user device with the identified data record based at least in part on the group of users comprising both the first user and the second user.
10.	(Original) The method of claim 7, further comprising:
receiving a search query from a first user of the plurality of users, wherein a group of users of the one or more groups of users comprises the first user;
ranking, in response to the search query, a set of search results; and
modifying the ranking based at least in part on a data record accessed by a second user of the group of users, wherein transmitting the indication of the at least one data record is in response to the search query and is further based at least in part on the modified ranking.
11.	(Original) The method of claim 1, further comprising:
inputting the plurality of vectors into a machine learning algorithm;
determining a machine-learned algorithm for search ranking based at least in part on the inputting;
receiving a search query; and
ranking, in response to the search query, a set of search results based at least in part on the machine-learned algorithm for search ranking, wherein transmitting the indication of the at least one data record is in response to the search query and is further based at least in part on the ranking.
12.	(Original) The method of claim 1, further comprising:
ordering each record identifier in each user session according to a timestamp at which the associated data record is accessed by the respective user.
13.	(Previously Presented) The method of claim 1, wherein determining the at least one group of users further comprises:
determining relationships between the plurality of users based at least in part on information stored in a database for a plurality of user identifiers corresponding to the plurality of users.
14.	(Original) The method of claim 1, wherein receiving the plurality of data record access indications comprises:
retrieving, from a database storing a total set of data record access indications, a subset of the total set of data record access indications based at least in part on a threshold number of data record access indications for the subset, a threshold access time for the subset, or a combination thereof.
15.	(Currently Amended) An apparatus for relating users and data records, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a plurality of data record access indications corresponding to a plurality of data records accessed by a plurality of users;
generate, based at least in part on the plurality of data record access indications, a plurality of user sessions for the plurality of users, wherein each user session corresponds to a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user, 
wherein to generate a first user session of the plurality of user sessions, the instructions are executable by the processor to cause the apparatus to:
generate a first array comprising record identifiers associated with data records accessed by a first user and periodically inserting a user identifier for the first user into the first array according to a window size;
generate, in a vector space, a plurality of vectors from the plurality of user sessions using an embedding operation, wherein each vector of the plurality of vectors corresponds to a respective user of the plurality of users;
determine, based at least in part on a distance between vectors of the plurality of vectors corresponding to the respective users of the plurality of users and the plurality of data record access indications, at least one group of users of the plurality of users; and
transmit, to a user that is classified in the at least one group, an indication of at least one data record, wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors.
16.	(Original) The apparatus of claim 15, wherein the vector space comprises a first vector space, the plurality of vectors comprises a first plurality of vectors, and the instructions are further executable by the processor to cause the apparatus to:
generate, based at least in part on the plurality of data record access indications, a plurality of data record sessions for the plurality of data records, wherein each data record session corresponds to a respective data record of the plurality of data records and comprises a user identifier associated with each user accessing the respective data record;
generate, in a second vector space, a second plurality of vectors from the plurality of data record sessions using an additional embedding operation, wherein each vector of the second plurality of vectors corresponds to a respective data record of the plurality of data records; and
determine additional relationships between the plurality of data records based at least in part on the second plurality of vectors.
17.	(Original) The apparatus of claim 15, wherein:
the instructions to generate the plurality of user sessions for the plurality of users are executable by the processor to cause the apparatus to:
generate a plurality of sessions for the plurality of users and the plurality of data records, wherein each session of the plurality of sessions corresponds to either a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user or a respective data record of the plurality of data records and comprises a user identifier associated with each user accessing the respective data record; and
the instructions to generate, in the vector space, the plurality of vectors from the plurality of user sessions are executable by the processor to cause the apparatus to:
generate, in the vector space, a plurality of total vectors from the plurality of sessions using the embedding operation, wherein each vector of the plurality of total vectors corresponds to a respective plurality of users and data records.
18.	(Currently Amended) The apparatus of claim 17, wherein the instructions to generate the plurality of sessions further are executable by the processor to cause the apparatus to:

generate a second session of the plurality of sessions corresponding to a first data record by generating a second array comprising each user identifier associated with each user accessing the first data record and periodically inserting a data record identifier of the first data record into the second array according to the window size.
19.	(Previously Presented) The apparatus of claim 15, wherein the instructions to determine the at least one group are executable by the processor to cause the apparatus to:
determine one or more groups of users from the plurality of users based at least in part on the plurality of vectors; and
store, in a database, an indication of the one or more groups of users.
20.	(Currently Amended) A non-transitory computer-readable medium storing code for relating users and data records, the code comprising instructions executable by a processor to:
receive a plurality of data record access indications corresponding to a plurality of data records accessed by a plurality of users;
generate, based at least in part on the plurality of data record access indications, a plurality of user sessions for the plurality of users, wherein each user session corresponds to a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user,
wherein to generate a first user session of the plurality of user sessions, the instructions are executable by the processor to:
generate a first array comprising record identifiers associated with data records accessed by a first user and periodically inserting a user identifier for the first user into the first array according to a window size;
generate, in a vector space, a plurality of vectors from the plurality of user sessions using an embedding operation, wherein each vector of the plurality of vectors corresponds to a respective user of the plurality of users;
determine, based at least in part on a distance between vectors of the plurality of vectors corresponding to the respective users of the plurality of users and the plurality of data record access indications, at least one group of users of the plurality of users based; and
transmit, to a user that is classified in the at least one group, an indication of at least one data record, wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors.

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered. 
3.  The Action is responsive to Applicant’s Remarks/Arguments filed 10/06/2021.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
The summary of an Applicant initiated interview conducted on 9/23/201;
Allowable subject matter identified over the prosecution history;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1-20 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 08/03/2021, the rejections were made under U.S.C. $ 103 as being unpatentable over
Fitzpatrick et al.: "DISTRIBUTED MANAGEMENT FRAMEWORK FOR PERSONAL ATTRIBUTES", (U.S. Patent Application Publication US 20060224597 A1, filed April 3, 2006 and published October 5, 2006, hereafter "Fitzpatrick"), in view of
Jeon et al.: "STATISTICAL FEATURE ENGINEERING OF USER ATTRIBUTES", (U.S. Patent Application Publication US 20170262445 A1, filed March 8, 2016 and published September 14, 2017, hereafter "Jeon"), and further in view of
Green et al.: "TRACKING AND MANAGING GROUP EXPENDITURES", (U.S. Patent Application Publication US 20130262294 A1, filed March 30, 2012 and published October 3, 2013, hereafter " Green").

The application is dedicated to determining user and data record relationships based on vector space embedding for supporting various platforms, for example, customer relationship management (CRM) platform in which users may benefit from identifying notions of a "team" or "close colleagues" within the CRM platform to facilitate improving access to common data records and communication between the users.
In a response to the above Office Actions of 08/03/2021, the Remarks, Arguments and Amendment filed 10/06/2021, in respect of claims 1, 15 and 20, the Applicant argued that 
“”Jeon does not teach or suggest creating groups of users based on distances between vectors corresponding to each user. Specifically, Jeon does not teach or suggest "determining, based at least in part on a distance between vectors of the plurality of vectors corresponding to the respective users of the plurality of users and the plurality of data access indications, at least one group of users of the plurality of users" as recited in amended independent claim 1. Rather, Jeon describes that a behavior vector with attribute bins is based on actions performed by a user, but does not indicate that the distributions to the bins are based on distances between vectors. As such, Jeon does not teach or suggest the "determining" operation of independent claim 1””, and the Applicant continued arguing that 
“”Green does not overcome the deficiencies of Fitzpatrick and Jeon. Green is generally directed to tracking and managing expenditures for a group of users. Green, Abstract. At portions cited by the Office Action, Green describes that "[t]he settlement module 310 provides access to information stored in the transaction record storage 316 and allows users to settle their balances." Id. ¶[0062]. Green continues, "when a user requests through a device 104 the transaction record of a group to which the user belongs, the settlement module 310 retrieves the transaction record ... and transmits the record to the device 104 for display to the user." Id. However, Green's discussion of transmitting records to devices does not teach or suggest "transmitting, to a user that is classified in the at least one group, an indication of at least one data record," and more specifically "wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors" as recited in amended independent claims 1. That is, Green does not teach or suggest transmitting indications of records that are identified based on a distance between vectors.””.
In view of the backgrounds and fields the application is dedicated to and the benefit the application designated to appreciate, and in light of the above arguments, a thorough review of the claimed subject matter, that is specifically limited to relating users and data records under vector space embedding, has been performed, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “receiving a plurality of data record access indications corresponding to a plurality of data records accessed by a plurality of users;
generating, based at least in part on the plurality of data record access indications, a plurality of user sessions for the plurality of users, 
wherein each user session corresponds to a respective user of the plurality of users and comprises a record identifier associated with each data record accessed by the respective user, 
wherein generating a first user session of the plurality of user sessions comprises:
generating a first array comprising record identifiers associated with data records accessed by a first user and periodically inserting a user identifier for the first user into the first array according to a window size;
generating, in a vector space, a plurality of vectors from the plurality of user sessions using an embedding operation, 
wherein each vector of the plurality of vectors corresponds to a respective user of the plurality of users;
determining, based at least in part on a distance between vectors of the plurality of vectors corresponding to the respective users of the plurality of users and the plurality of data record access indications, at least one group of users of the plurality of users; and
transmitting, to a user that is classified in the at least one group, an indication of at least one data record, 
wherein the at least one data record is identified in accordance with the user being classified in the at least one group and using the plurality of vectors.”. 

An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 8 and 15. 
Claims (2-14) and (16-19) are directly or indirectly dependent upon the independent claims 1, and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed. 

Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
August 12, 2022